 



Exhibit 10.1

CSX Corporation
2002 Corporate Director Deferred Compensation Plan
(As amended through April 4, 2005)

          The purpose of this Plan is to permit members of the Board of
Directors of CSX Corporation to elect deferred receipt of director’s fees. This
Plan is intended to constitute a deferred compensation plan for corporate
director’s fees. This Plan is not intended to replace or supercede any prior
Director’s deferral plans.



  1.   Definitions

          The following words or terms used herein shall have the following
meanings:



  (a)   “Account” or “Accounts” — means the bookkeeping account(s) maintained
for each Participant to record the amount of Director’s Fees he has elected to
defer, as adjusted pursuant to Section 4.     (b)   “Administrator” — means CSX
Corporation



  (i)   Prior to a Change of Control, the Administrator shall be responsible for
the general administration of the Plan, claims review, and for carrying out its
provisions. Administration of the Plan shall be carried out consistent with the
terms of the Plan.     (ii)   Following a Change of Control, the Benefits Trust
Committee may remove and/or replace the Administrator.     (iii)   The
Administrator shall have sole and absolute discretion to interpret the Plan and
determine eligibility for and benefits hereunder. Decisions of the Administrator
regarding participation in and the calculation of benefits under the Plan shall
at all times be binding and conclusive on Participants, their beneficiaries,
heirs and assigns.     (iv)   Notwithstanding subsection (iii) above, following
a Change of Control, final benefit determinations for Participants, their
beneficiaries, heirs and assigns and decisions regarding benefit claims under
the Plan shall rest with the Benefits Trust Committee or its delegate in its
sole judgment and absolute discretion.



  (c)   “Benefits Trust Committee” — means the committee established pursuant to
the CSX Corporation and Affiliated Companies Benefits Assurance Trust document.
    (d)   “Board” — means the Board of Directors of CSX.

 



--------------------------------------------------------------------------------



 



  (e)   “Change of Control” — means any of the following:



  (i)   Stock Acquisition. The acquisition, by any individual, entity or group
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)(a “Person”) of beneficial ownership
(within the meaning of Rule 13d(3) promulgated under the Exchange Act) of 20% or
more of either (A) the then outstanding shares of common stock of the
Corporation (the “Outstanding Corporation Common Stock”), or (B) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from the Corporation; (B) any acquisition
by the Corporation; (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any corporation controlled
by the Corporation; or (D) any acquisition by any corporation pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii) of
this Section 2(d); or     (ii)   Board Composition. Individuals who, as of the
date hereof, constitute the Board of Directors (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors; or    
(iii)   Business Combination. Approval by the shareholders of the Corporation of
a reorganization, merger, consolidation or sale or other disposition of all or
substantially all of the assets of the Corporation or its principal subsidiary
that is not subject, as a matter of law or contract, to approval by the
Interstate Commerce Commission or any successor

- 2 -



--------------------------------------------------------------------------------



 



      agency or regulatory body having jurisdiction over such transactions (the
“Agency”) (a “Business Combination”), in each case, unless, following such
Business Combination:



  (A)   all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or its
principal subsidiary or all or substantially all of the assets of the
Corporation or its principal subsidiary either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be;
    (B)   no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and     (C)   at least a majority of the
members of the board of directors resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Business Combination; or

- 3 -



--------------------------------------------------------------------------------



 



  (iv)   Regulated Business Combination. Approval by the shareholders of the
Corporation of a Business Combination that is subject, as a matter of law or
contract, to approval by the Agency (a “Regulated Business Combination”) unless
such Business Combination complies with clauses (A), (B) and (C) of subsection
(iii) of this Section 2(d); or



  (v)   Liquidation or Dissolution. Approval by the shareholders of the
Corporation of a complete liquidation or dissolution of the Corporation or its
principal subsidiary.



  (f)   “CSX” or “Corporation” — means CSX Corporation     (g)   “CSX’s
Accountants” — means the independent accountants, actuaries, benefits consulting
firm or other entity engaged by CSX to provide Participant’s accounting services
for the Plan and, if selected or changed following a Change of Control, approved
by the Benefits Trust Committee.     (h)   “Deferral Agreement” — means an
agreement between a Participant and CSX under which the Participant agrees to
defer Director’s Fees under the Plan. The Deferral Agreement shall be on a form
prescribed by the Administrator and shall include any amendments, attachments or
appendices.     (i)   “Director’s Fees” — means any compensation, whether for
retainer, for Board meetings or for Committee meetings or otherwise, payable
either in cash or in stock, earned by a Member for services rendered as a
Member.     (j)   “Distribution Event” — means any of the events listed in
Section 1(e), “Change of Control,” with the following modification: the words
“Approval by the shareholders of the Corporation of,” in the first line of
Sections 1(e)(iii) and 1(e)(iv) are replaced for purposes of this Section 1(j)
with the words, “Consummation of, i.e., actual change in ownership of
Outstanding Corporation Common Stock, Outstanding Corporation Voting Securities,
and/or assets of the Corporation or its principal subsidiary by reason of,”.    
(k)   “Effective Date” — means January 1, 2003.     (l)   “Enrollment Form” —
means the form prescribed by the Administrator that a Member who has previously
made deferrals under a prior CSX deferral plan for Directors may file pursuant
to Section 4 in order to become a Participant in the Plan.

- 4 -



--------------------------------------------------------------------------------



 



  (m)   “Form of Payment Election” — means the election by the Participant of
the form of distribution (lump sum or installments) he will receive from his
Account pursuant to Section 6.     (n)   “Member” — means any person duly
elected to the Board.     (o)   “Partial Distribution Election” — means a
Distribution Election for a portion of a Participant’s Account under Section 5.
    (p)   “Participant” — means any Member who elects to participate in the
Plan.     (q)   “Plan” — means the CSX Directors Deferred Compensation Plan.    
(r)   “Secretary” — means the Corporate Secretary of CSX.     (s)   “Trust” —
means the trust created under the CSX and Affiliated Companies Benefits
Assurance Trust Agreement or a grantor trust or trusts established by CSX which
will substantially conform to the terms of the Internal Revenue Service model
trust as described in Revenue Procedure 92-64, 1992-2 C.B. 422. Except as
provided in Section 9, CSX is not obligated to make any contribution to the
Trust.     (t)   “Term” — means the annual term for which a Member is elected to
serve on the Board of Directors of CSX.     (u)   “Valuation Date” — means the
last day of each calendar quarter and such other dates as the Administrator
deems necessary or appropriate to value the Participants’ benefits under this
Plan. However, following a Change of Control, the selection of a Valuation Date
other than the last day of each calendar quarter shall be subject to the
approval of the Benefits Trust Committee.

          In any instance in which the male gender is used herein, it shall also
include persons of the female gender in appropriate circumstances.



  2.   Participation

          A Member may elect to become a Participant for any Term by filing an
initial Deferral Agreement or an Enrollment Form with the Secretary not later
than (i) the Effective date or (ii) a date six months prior to the Annual
Meeting for the Term for which Director’s Fees are to be earned, whichever is
later. Such Deferral Agreement shall be effective for purposes of deferring
Director’s Fees only as provided in Section 3. Such Enrollment Form shall be
effective for purposes of transferring balances previously deferred under a
prior Company deferral plan to the Participant’s Accounts only as provided in
Section 4. Following a Change of Control, all Deferral Elections are subject to
the approval of the Benefits Trust Committee.

- 5 -



--------------------------------------------------------------------------------



 



  3.   Deferral of Director’s Fees



  (a)   CSX shall, during any year in which a Participant has a Deferral
Election on file with the Secretary, withhold and defer payment of all or any
specified part of Participant’s Director’s Fees in accordance with his Deferral
Election. A Participant may elect to change the amount of Director’s Fees he
elects to defer, modify a Deferral Agreement or revoke a Deferral Agreement by
filing a new Deferral Agreement with the Secretary not later than (i) a date six
months prior to the Annual Meeting for the Term for which Director’s Fees are to
be earned or (ii) November 1 of the calendar year immediately prior to the
Annual Meeting for the Term for which Director’s Fees are to be earned,
whichever is later.     (b)   Any person who becomes a Member and who was not a
Member six months prior to the beginning of his Term as a Member may file a
Deferral Election during the first thirty (30) days he is a Member.



  4.   Participant’s Accounts



  (a)   So long as he or she is a Member, a Participant may elect on a Deferral
Agreement or other form provided by the Administrator to have all or any portion
of his or her eligible deferred Director’s Fees, not required to be credited or
actually credited to the Stock Account pursuant to the terms of the CSX
Corporation Stock Plan for Directors, credited to an interest-accruing account
(“Interest Account”), a CSX Phantom Stock Account (“Phantom Stock Account”),
and/or an account or accounts related to the earnings benchmarks used in
conjunction with the 2002 Deferred Compensation Plan of CSX Corporation and
Affiliated Companies (the “Executive Deferred Compensation Plan” or “EDC Plan”)
(other than the CSX Common Stock Fund) (an “EDC Plan Benchmark Account”)
approved from time to time by the Administrator.     (b)   A Participant who is
eligible to receive a portion of his Director’s Fees in CSX common stock
pursuant to the CSX Corporation Stock Plan for Directors may file with the
Secretary a Deferral Agreement with respect to such CSX common stock. A
Participant’s Stock Account (“Stock Account”) will be created when he files his
initial Deferral Agreement with respect to Director’s Fees payable in CSX common
stock.     (c)   Interest shall accrue on the Interest Account from the first
day of the month following the deferred Director’s Fee would otherwise have been
paid to the Participant until it is actually paid, such

- 6 -



--------------------------------------------------------------------------------



 



      interest to be credited to the Participant’s Account and compounded
quarterly at the end of each calendar quarter. The rate of interest will be
reviewed periodically, provided, however, following a Change of Control, any
change in the rate of interest is subject to the approval of the Benefits Trust
Committee. Effective January 1, 2004, interest will be credited quarterly based
on the annual rate of 10-year U.S. Treasury bonds as published by the Wall
Street Journal as of the first business day of October in the preceding calendar
year. Such rate will be reviewed and updated annually.     (d)   Credits to the
Phantom Stock Account and the Stock Account shall be in full and fractional
units based on the average of the high and low price for CSX common stock as
reported on the New York Stock Exchange - Composite Listing (“NYSE”) on the date
the Director’s Fees would otherwise have been paid to the Participant.     (e)  
Dividends shall be credited in full and fractional units to the Phantom Stock
Account based on the number of units in the Account on the record date and
calculated based on the average of the high and low price for CSX common stock
on the dividend payment date.     (f)   Dividends shall be credited in full and
fractional units to the Stock Account based on the number of units in the
Account on the record date and calculated based on (i) the actual purchase price
of CSX common stock acquired to the extent shares are actually purchased by the
trustee of the Director’s Stock Trust or a successor trust, or (ii) the number
of units in the Account on the record date and calculated based on the average
of the high and low price for CSX common stock on the dividend payment date.    
(g)   A Participant, while a Member, may elect at any time to transfer all or
any portion of amounts deferred, including all earnings thereon, between his or
her Interest Account, Phantom Stock Account, and/or an EDC Plan Benchmark
Account on forms provided by and pursuant to rules established by the
Administrator. No transfer (as opposed to mandatory or elective deferrals) may
be made into or out of a Stock Account while a Participant is a Member.    
(h)   A Member who has previously deferred shares of CSX common stock granted
pursuant to the CSX Corporation Stock Plan for Directors (“Stock Plan”) may
elect to have a Stock Account created for him in the Plan on the Effective Date
by filing an Enrollment Form with the Secretary on or before the Effective Date.
Filing the Enrollment Form will cause the transfer of such previously deferred
share balances to the Participant’s Stock

- 7 -



--------------------------------------------------------------------------------



 



      Account on the Effective Date, and the Member will enjoy all rights and
privileges of a Participant including the ability to file initial Distribution
Elections and Form of Payment Elections. A properly filed Enrollment Form will
cause all prior elections made with respect to such previously deferred shares
to be void immediately, unless otherwise stated in this Section 4.     (i)   A
Member who is a participant in the CSX Corporation Corporate Director Deferred
Compensation Plan (“Director Plan”) may elect to have an Interest Account or a
Phantom Stock Account created for him in the Plan on the Effective Date by
filing an Enrollment Form with the Secretary on or before the Effective Date.
Filing the Enrollment Form will cause the transfer of balances previously
deferred to the Participant’s Accounts on the Effective Date, and the Member
will enjoy all rights and privileges of a Participant including the ability to
file initial Distribution Elections and Form of Payment Elections and to
transfer shares between an Interest Account and a Phantom Stock Account. A
properly filed Enrollment Form will cause all prior elections made under the
Director Plan to be void immediately, unless otherwise stated in this Section 4.
    (j)   With respect to transfers to a Participant’s Accounts of amounts
previously deferred pursuant to Sections 4(h) and 4(i):



  (i)   No initial Distribution Election made with respect to such previously
deferred amounts which designates distribution upon attainment of a designated
age under Section 5 that will be attained within 12 months following the
Effective Date shall be filed.     (ii)   No initial Distribution Election made
with respect to such previously deferred amounts which designates distribution
upon the Participant’s retirement from the Board under Section 5 shall be
effective if distribution would occur within 12 months following the Effective
Date.     (iii)   Any prior election made with respect to such previously
deferred amounts which designates distribution upon the Participant’s retirement
from the Board shall remain in effect for 12 months following the Effective
Date, and shall be void thereafter.



  (k)   The value of a Participant’s Interest Account shall be the sum of
amounts deferred and all interest accrued thereon. The value of a Phantom Stock
Account or Stock Account shall be the value of the units in a Participant’s
Account based on the average of the high

- 8 -



--------------------------------------------------------------------------------



 



      and low price for CSX common stock as reported on the NYSE on the last
business day prior to the date of any lump sum or installment distribution. The
value of a Phantom Stock Account or Stock Account will fluctuate in value in
line with the fluctuation in the price of CSX common stock. There can be no
assurance on the market value of CSX common stock either at the time of
crediting to a Participant’s Account or at any time during the distribution
period, nor can there be any assurance as to the continuation of dividends.    
(l)   EDC Plan Benchmark Accounts will be credited with earnings, gains, and
losses, and valued in the manner such accounts are maintained and administered
under the EDC Plan.



  5.   Distribution of Deferred Director’s Fees



  (a)   Amounts deferred under the Plan and credited to an Account shall be
distributed to a Participant from such Account in a lump sum one year following
the date in which a Participant ceases to be a Member, unless he shall file a
Distribution Election as provided in this Section 5 or a Form of Payment
Election as provided in Section 6.     (b)   A Participant may file with the
Secretary a Distribution Election for the distribution from an Account upon:



  (i)   attainment of a designated age, however, he shall not elect an age that
he will attain less than one year subsequent to his Distribution Election; or  
  (ii)   retirement from the Board.



  (c)   A Participant may file a Distribution Election or change a Distribution
Election at any time prior to:



  (i)   a date that is 30 days subsequent to the date of his retirement from the
Board in the case of his initial Distribution Election; or     (ii)   one year
prior to the date distribution is to commence under his Distribution Election
then in effect,



    after which time no Distribution Election shall be filed.



  (d)   A Participant may make a Partial Distribution Election with respect to
any portion of a Participant’s Account, provided no Distribution Election shall
be made for a portion of an Account less than $2,000, as determined as of the
date the election is made.

- 9 -



--------------------------------------------------------------------------------



 



      No Participant shall have more than two Distribution Elections in effect
for an Account at any time.     (e)   Except in the event of retirement from the
board, distribution made pursuant to a Distribution Election shall not commence
prior to a date that is three years subsequent to the date the Participant first
makes a Deferral under either this Plan or a predecessor plan which provides for
the deferral of Director’s Fees     (f)   Any Distribution Election made in
proper form by a Participant shall be effective and distribution shall commence
pursuant to such Distribution Election. Any Distribution Election not made in
proper form shall be void. Distributions from a Participant’s Stock Account
shall be made only in shares of CSX common stock.     (g)   A Participant may
request and receive a withdrawal from his Account at any time without filing a
Distribution Election under this Section 5. Any such withdrawal shall result in
the forfeiture of an amount equal to the portion of the Participant’s Account
that is withdrawn, multiplied by the Mid-term Applicable Federal Rate determined
as of the Valuation Date upon which the withdrawal is effective. Notwithstanding
the preceding, following a Change of Control, any decisions or determinations by
the Administrator under this Section 5 shall be subject to the approval of the
Benefits Trust Committee.     (h)   A Participant may make one additional
election to defer (but not accelerate) commencement of payment under the Plan at
any time six months before payments are to have commenced (“Re-deferral
Election). Such Re-deferral Election shall be made in a form prescribed by the
Administrator. If such Re-deferral Election is to a designated age the
re-deferral shall be for a period not less than one year from the date the
Re-deferral Election is made.



  6.   Form of Payment



                The Form of Payment Elections provided in this Section 6 shall
be made in writing and may be changed at any time prior to a date that is six
months prior to the date distribution is to commence, after which time the Form
of Payment Election shall be irrevocable. If installment payments are elected
for an Account, payments shall be made, as the Participant may elect, for either
(a) five years, (b) ten years, or (c) fifteen years. Installments shall be on an
annual or quarterly basis as the Participant may elect. The amount of each
installment shall be determined by multiplying the value of the Participant’s
account at the end of the calendar quarter immediately preceding the installment
date by a fraction, the numerator of which shall be one (1) and the denominator
of which shall be the number of installment payments over which payment of such
amount is to be made, less the number of installment payments theretofore made.

- 10 -



--------------------------------------------------------------------------------



 



In the case of installments from a Stock Account, fractional share amounts shall
be rounded up to the next highest whole share amount, except in the case of the
final installment, in which case a cash payment will be made for any fractional
shares.



  7.   Death of a Participant



  (a)   In the event a Participant shall die while he is a Member, the balance
of his Accounts shall be paid in either a lump sum or installments (consistent
with the Form of Payment Elections made by the Participant as described in
Section 6) to his Designated Beneficiary. Each Participant may file with the
Secretary a Designation of Beneficiary for this purpose.     (b)   In the event
a Participant shall die after he ceases to be a Member and before he has
received complete distribution from his Account, the balance credited to his
Account, (including applicable interest) shall be paid to his Designated
Beneficiary consistent with the Form of Payment Elections made by the
Participant as described in Section 6.     (c)   In the event a Participant
shall not file a Designation of Beneficiary, or his Designated Beneficiary is
not living at the Participant’s death, the balance credited to his Accounts,
(including applicable interest) shall be paid in full to his estate not later
than the tenth day of the calendar year following his date of death.



  8.   Obligation of CSX

          This Plan shall be unfunded and credits to the Accounts of each
Participant shall not be set apart for him nor otherwise made available so that
he may draw upon it at any time, except as provided in this Plan. Neither any
Participant nor his Designated Beneficiary shall have any right, title, or
interest in such credits or any claim against them. Payments may only be made at
such times and in the manner expressly provided in this Plan. CSX’s contractual
obligation is to make the payments when due. No notes or security for the
payment of any Participant’s account shall be issued by CSX.



  9.   Change of Control



  (a)   If a Change of Control has occurred, the Administrator shall cause CSX
to contribute to the Trust, within 7 days of such Change of Control, a lump sum
payment equal to the unfunded aggregate value of the amount each Participant
would be eligible to receive under 9(b) below (but calculated with respect to
the Valuation Date described in this sentence, rather than the date of the
applicable Distribution Event) as of the latest Valuation Date coinciding with
or preceding the date of Change of Control to the extent such amounts are not
already in the Trust. The aggregate value of the amount of the lump sum to be
contributed to the Trust pursuant to

- 11 -



--------------------------------------------------------------------------------



 



      this Section 9 shall be determined by CSX’s Accountants after consultation
with the entity then maintaining the Plan’s records. Thereafter, CSX’s
Accountants shall annually determine as of a Valuation Date for each Participant
not receiving a lump sum payment pursuant to Section 9(b), below, the amounts
which would be payable under such subsection were a Distribution Event to occur
at the date of such determination. To the extent that the value of the assets
held in the Trust relating to this Plan do not equal the aggregate amount
described in the preceding sentence, at the time of the valuation, as determined
by CSX’s Accountants, CSX shall make a lump sum contribution to the Trust equal
to the difference. In no event, however, shall the Company’s contribution to the
Trust be less than the amount that would have been contributed thereto with
respect to liabilities relating to the Plan (including related administrative
and investment expenses), pursuant to and at the time and in the manner provided
under Section 1(h) of the Trust.



  (b)   In the event a Distribution Event has occurred, the trustee of the Trust
shall, within 45 days of such Distribution Event, pay to each Participant not
making an election under 9(c) below, a lump sum payment equal to the amount the
Participant would have been entitled to receive determined under Section 6 had
he ceased to be a Member and selected an immediate lump sum payment. The amount
of each Participant’s lump sum payment shall be determined by CSX’s Accountants.
    (c)   New Participants in the Plan may elect in a time and manner determined
by the Administrator, but in no event later than 90 days after becoming a
Participant, to have amounts and benefits determined and payable under the terms
of the Plan as if a Distribution Event had not occurred. A Participant who has
made an election, as set forth in the preceding sentence, may, at any time and
from time to time, change that election; provided, however, a change of election
that is made within one year of a Distribution Event shall be invalid.     (d)  
Notwithstanding anything in the Plan to the contrary, each Participant who has
made an election under Section 9(c), above, may elect within 90 days following a
Distribution Event, in a time and manner determined by the Administrator, to
receive a lump sum payment calculated under the provisions of 9(b), above,
determined as of the Valuation Date next preceding such payment, except that
such calculated amount shall be reduced by 5% and such reduction shall be
irrevocably forfeited to CSX by the Participant. Furthermore, as a result of
such election, the Participant shall no longer be eligible to participate or
otherwise

- 12 -



--------------------------------------------------------------------------------



 



      benefit from the Plan. Payments under this Section 9(d) shall be made not
later than 7 days following receipt by CSX of the Participant’s election. The
Administrator shall, no later than 7 days after a Distribution Event has
occurred, give written notification to each Participant eligible to make an
election under this Section 9(d), that a Distribution Event has occurred and
informing such Participant of the availability of the election.



  10.   Claims Against Participant’s Account

          No credits to the account of any Participant under this Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to do so shall be void. Nor
shall any credit be subject to attachment or legal process for debts or other
obligations. Nothing contained in this Plan shall give any Participant any
interest, lien, or claim against any specific asset of CSX. No Participant or
his Designated Beneficiary shall have any rights other than as a general
creditor of CSX.



  11.   Competition by Participant

          In the event a Participant ceases to be a Member and becomes a
proprietor, officer, partner, employee, director, or otherwise becomes
affiliated with any business that is in competition with the Corporation, the
entire balance credited to his account, including interest, or the value of the
units in his Phantom Stock Account or Stock Account, if prior to a Change of
Control, may, if directed by the Board in its sole discretion, be paid
immediately to him in a lump sum. Following a Change of Control, such a decision
by the Board is subject to the approval of the Benefits Trust Committee.



  12.   Payment of Credit Balance to Participant’s Account

          Notwithstanding anything herein to the contrary, prior to a Change of
Control, the Board may, in its sole discretion, direct payment in a lump sum, of
any or all of the credit balance appearing at the time in the account of a
Participant, and/or of the value of the units in his Phantom Stock Account or
Stock Account. Following a Change of Control, such action by the Board is
subject to the approval of the Benefits Trust Committee.

          Further, the obligations of CSX and the benefit due any Participant or
Designated Beneficiary under the Plan shall be reduced by any amount received in
regard thereto under the Trust or any similar trust or other vehicle.



  13.   Joint and Several Obligation

          To the extent reflected by resolutions of the applicable boards of
directors, obligations for benefits under this Plan shall be joint and several.

- 13 -



--------------------------------------------------------------------------------



 



  14.   Amendment or Termination

          Prior to a Change of Control, this Plan may be altered, amended,
suspended, or terminated at any time by the Board, on the recommendation of the
Compensation Committee of the Board, provided, however, that no alteration,
amendment, suspension, or termination shall be made to this Plan which would
result in the distribution of amounts credited to the accounts of all
Participants in any manner other than is provided in this Plan without the
consent of all Participants.



  15.   Impact of Future Legislation or Regulation



  (a)   This Section 15 shall become operative upon the enactment of any change
in applicable statutory law or the promulgation by the Internal Revenue Service
of a final regulation or other pronouncement having the force of law, which
statutory law, as changed, or final regulation or pronouncement, as promulgated,
would cause any Participant to include in his federal gross income amounts
accrued by the Participant under the Plan on a date (an “Early Taxation Event”)
prior to the date on which such amounts are made available to him or her
hereunder.     (b)   Notwithstanding any other Section of this Plan to the
contrary (but subject to subsection (c), below), as of an Early Taxation Event,
the feature or features of this Plan, or the election by a Participant that
would cause the Early Taxation Event shall be null and void, to the extent, and
only to the extent, required to prevent the Participant from being required to
include in his federal gross income amounts accrued by the Participant under the
Plan prior to the date on which such amounts are made available to him
hereunder. By way of example, but not by way of limiting the generality of the
foregoing, if a statute is enacted that would require a Participant to include
in his or her federal gross income amounts accrued by the Participant under the
Plan prior to the date on which such amounts are made available to him or her
because of the Participant’s right to receive a distribution of a portion of his
Account under Section 6(h), the right of all Participants to receive
distributions under Section 6(h) shall be null and void as of the effective date
of that statute. If only a portion of a Participant’s Account is impacted by the
change in the law, then only such portion shall be subject to this Section, with
the remainder of the Account not so affected being subject to such rights and
features as if the law were not changed. If the law only impacts Participants
who have a certain status with respect to the Company, then only such
Participants shall be subject to this Section.     (c)   Notwithstanding Section
15(b) above, if an Early Taxation Event occurs (e.g., if a change in law is
retroactive), the amounts that become taxable on the Early Taxation Event shall
be distributed to each Participant as soon as practicable following such Early
Taxation Event or if later, the date of enactment or promulgation.

- 14 -